PER CURIAM.
This case involves the alleged false arrest and assault and battery upon the appellant by police officers of the City of Miami. It is one of several cases pending in this court involving alleged intentional torts committed by officers of municipalities.
This court, in an opinion by Judge Carroll in the case of Roce Simpson v. City of Miami, Fla.App.1963, 155 So.2d 829 has concluded that municipalities are liable for the intentional torts of their employees under the doctrine of respondeat superior as defined in the case of Hargrove v. Town of Cocoa Beach, Fla.1957, 96 So.2d 130. Judge Carroll’s opinion in the Simpson case, supra, is a full and complete analysis of the Hargrove decision as it applies to intentional torts of municipal employees. We will not duplicate the judicial labor.
Accordingly, the summary judgment rendered against the appellant in the case at bar is reversed upon the authority of Simp*619son v. City of Miami, supra, and the cause is remanded for further proceedings.
Reversed and remanded.